Citation Nr: 9921938	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.

2.  Entitlement to an increased evaluation for evaluation of 
psychological factors affecting musculoskeletal condition 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from July 1979 until July 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1996, from 
the New Orleans, Louisiana, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to a total rating based on individual unemployability due to 
service connected disabilities.  The RO also confirmed and 
continued a 30 percent disability evaluation for 
psychological factors affecting musculoskeletal condition.

REMAND

Initially, the Board notes that while the claims folder 
includes an appointment of The American Legion by the veteran 
as his representative in April 1992, on a statement received 
in March 1998, the veteran has provided the telephone number 
of an attorney and it is not clear if he is now represented 
in this claim by an attorney or by The American Legion.  The 
veteran should be contacted to clarify by whom he is to be 
represented.

Our review also notes that the veteran wrote in November 1995 
that he had applied for Social Security Administration (SSA) 
disability benefits.  In Martin v. Brown, the United States 
Court of Appeals for Veterans Claims (prior to March 1, 1999, 
United States Court of Veterans Appeals) (Court) held that 
although SSA decisions with regard to unemployability are not 
controlling for purposes of VA adjudications, the SSA's 
decision is "pertinent" to a determination of a veteran's 
ability to engage in substantially gainful employment.  4 
Vet. App. 136, 140 (1993).  The veteran should be contacted 
regarding whether he has been awarded SSA disability 
benefits.  If so, the RO should secure the medical records 
from SSA on which the award was made.

Service medical records show that in June 1980 the veteran 
was in an automobile accident.  Evaluation at the time of the 
accident revealed multiple contusions and a laceration of the 
left foot.  Tenderness was noted in the right upper quadrant, 
the left lower extremity was swollen and tender, and there 
was pain over the left clavicula-sterna junction.  The 
veteran had continued complaints of pain and multiple 
evaluations.  A Medical Board in September 1982 found that 
the veteran had chronic pain in multiple areas with minimal 
to no objective findings.  The diagnosis was chronic 
musculoskeletal ligamentous pain involving multiple areas 
without objective pathological documentation.  He was found 
medically unfit for further military service.  

In the July 1984 rating decision, the veteran was granted 
service connection for psychophysiological musculoskeletal 
disorder and assigned a noncompensable disability evaluation 
effective from July 9, 1983.  The RO noted the diagnoses of 
psychophysiological musculoskeletal disorder made in service 
after psychological testing and the chronic complaints during 
service resulting in discharge.  The RO assigned this rating 
under the provisions of Diagnostic Code 9505 of the Schedule 
for Rating Disabilities, 38 C.F.R. § 4.132.  The provisions 
contained in the rating schedule represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  The 
evaluation was increased to 10 percent disabling by the RO in 
a rating decision in March 1993, and then to 30 percent 
disabling in a rating decision in July 1994.  

The examiner at the mental disorders examination in April 1996 
noted that the claims file was unavailable for review.  The 
diagnosis was undifferentiated somatoform disorder on Axis I 
and chronic back pain on Axis III.  The report of the 
examination of the spine provided no diagnosis.  The examiner 
felt that the veteran had psychosomatic low back pain; 
however, it was noted that the X-rays and CT scan suggested a 
herniated disc.  The examiner wrote that an EMG and nerve 
conduction study of the lower extremities was needed to 
adequately determine whether the veteran has a lumbar disc 
disease with sciatic.  The record does not indicate that these 
studies were performed.  

On remand, the VA examiner must also consider the criteria 
discussed in 38 C.F.R. §§ 4.40, 4.45 (1996), and describe the 
appellant's functional loss attributable to his service-
connected psychological factors affecting musculoskeletal 
condition.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
has a duty to assist the appellant in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  The Court 
has held that VA's duty to assist the appellant in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining previous treatment records and 
adequate VA medical examinations if existing medical 
information is insufficient for evaluation purposes.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

It is not clear from the record on which basis the evaluation 
was made.  That is,  whether the predominant manifestation is 
the psychological symptomatology or the physical and 
functional impairment of the back.  The RO's decision states 
that the veteran has chronic low back pain resulting in 
definite industrial impairment.  This appears that the 
physical impairment is rated under the psychoneurotic 
criteria.  It determined that an evaluation in excess of 30 
percent was not warranted as there was no evidence of a 
considerable inability to establish or maintain effective or 
favorable relationships with people; or psychoneurotic 
symptoms resulting in considerable industrial impairment to 
warrant the next higher evaluation.   

During the pendency of this appeal, the regulations governing 
the evaluation of mental disorders, were changed, effective 
November 7, 1996.  See 38 C.F.R. § 4.130 (1996), as amended 
by 61 Fed. Reg. 52,695 (1996).  The RO's determination 
regarding the evaluation of psychological factors affecting 
musculoskeletal condition had rested on the diagnostic 
criteria pertaining to psychoneurotic disorders formerly 
provided in 38 C.F.R. § 4.132.  Under the Court's decision in 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), a remand is 
required for readjudication of the veteran's claim of 
entitlement to an increased evaluation.  When there has been 
a change in an applicable statute or regulation after a claim 
has been filed but before a final decision has been rendered, 
VA must apply the version of the statue or regulation which 
is most favorable to the claimant, unless Congress has 
expressly provided otherwise or has authorized VA to provide 
otherwise and VA has done so.  Karnas v. Derwinski, 1 Vet. 
App 308, 312-13 (1991).  The veteran's claim has not been 
adjudicated by the RO under the amended regulation.  
Accordingly, as this claim was pending on November 7, 1996, 
it is necessary to determine whether the amended regulations 
or the previously existing regulations are more favorable to 
the claimant.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the veteran that he 
may submit additional evidence and argument in 
support of his claim.

2.  The veteran should be contacted and asked 
to clarify if he is still being represented by 
The American Legion or if an attorney is 
representing him on this claim.  

3.  The RO should obtain from the Social 
Security Administration the records pertinent 
to the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

4.  The veteran must be provided notice of the 
new provisions and an opportunity to submit 
evidence and argument concerning the specific 
symptoms and manifestations of the mental 
disorder.

5.  The RO should obtain from the appellant the 
names and addresses of all private and VA 
medical care providers who have treated him for 
his service-connected psychological factors 
affecting musculoskeletal condition disability 
since April 1996, when he last underwent VA 
physical examination, and, if possible, specify 
the appropriate dates of treatment.  Then, 
after any necessary authorization is obtained 
from the veteran, the RO should obtain copies 
of all treatment records for the veteran from 
the health care providers identified and 
associate them with the claims file.  In any 
event, copies of any VA treatment records 
pertaining to treatment for a psychiatric 
disorder or for musculoskeletal condition, 
which are not in the claims file, should be 
obtained and associated with the claims file.  
Specifically, the RO should obtain the 
treatment records of the treating VA 
psychiatrist since August 1995. 

6.  The RO should undertake all development 
required to properly adjudicate the appellant's 
claim of entitlement to an increased disability 
evaluation and for entitlement to a total 
evaluation based on individual unemployability 
due to service connected disabilities.  

7.  After receipt of the medical records noted 
above, the appellant should be afforded a 
comprehensive orthopedic and psychological 
examination, in accordance with the VA's 
Physician's Guide for Disability Evaluation 
Examinations, for the purpose of ascertaining 
the nature and severity of his psychiatric and 
musculoskeletal conditions.  The VA psychiatric 
examination should be adequate for evaluation 
purposes under the old and new regulations.  
The psychiatric examiner should objectively 
relate the veteran's pertinent psychological 
factors affecting musculoskeletal condition 
symptoms to social and industrial adaptability, 
or lack thereof.  Further, a global assessment 
of functioning (GAF) score should be provided.  
To be adequate for evaluation purposes, an 
examination report must describe an 
individual's signs and symptoms as well as 
their effects on occupational and social 
functioning.  The objective findings and the 
examiner's analysis of the symptomatology are 
essential to an evaluation.

If the examiner determines that the appellant 
has any psychiatric disorder in addition to 
psychological factors affecting musculoskeletal 
condition, the examiner should determine the 
relationship of any such disorders (including 
etiological origin and secondary causation) and 
specify which symptoms are associated with each 
disorder.  If certain symptomatology cannot be 
disassociated from one disorder or the other, 
it should be so specified. 

For the orthopedic examination, all indicated 
special studies should be conducted, including 
EMG and nerve conduction study as recommended 
by the VA examiner in April 1996, X-ray and CT 
examination and both active and passive range 
of motion testing, if not medically 
contraindicated.  Additionally, and in 
accordance with DeLuca, supra, the examiner 
should comment on the degree of painful motion, 
weakened movement, excess fatigability, and 
incoordination present.  Specifically, the 
facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and 
definitely related to the affected joint.  It 
should be noted whether flexion elicits such 
manifestations.  The examiner should make 
specific findings regarding the presence or 
absence of muscle spasm on evaluation and also 
determine if there is evidence of neurological 
involvement attributable to the appellant's 
back disability.

8.  The examiners are requested to express a 
medical opinion as to the degree of functional 
impairment due to the appellant's service-
connected psychological factors affecting 
musculoskeletal condition.  In particular, 
describe what types of employment activities 
would be limited because of this disability and 
whether or not sedentary employment would be 
feasible.  The examiners' reports should also 
include a complete rationale for all 
conclusions reached.  The claims folder and a 
copy of the REMAND must be made available to 
the examiners for review prior to the 
examination.

9.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination report 
does not include adequate responses to the 
specific opinions requested, the report must be 
returned to the examiner for corrective action.  
38 C.F.R. § 4.2 (1996) ("if the [examination] 
report does not contain sufficient detail, it 
is incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. Brown, 
6 Vet. App. 405, 407 (1994). 

10.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record in light of the 
additional evidence readjudicate the veteran's 
claim.  A determination should be made whether 
the amended regulation is more favorable to the 
claimant than the previously existing 
regulation.  It is requested that the RO 
indicate in the rating decision and 
supplemental statement of the case whether the 
issue should or should not be submitted to 
Central Office for consideration of an 
extraschedular evaluation. 

11.  If any benefit sought, for which an appeal 
has been perfected, remains denied, the veteran 
and his representative should be furnished a 
supplemental statement of the case, which 
includes the laws and regulations pertaining to 
the issue and given the opportunity to respond 
thereto with additional argument and/or 
evidence.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The purpose of 
this REMAND is to ensure that the appellant receives 
assistance in developing his claim and his procedural due 
process rights.  No opinion, either legal or factual, is 
intimated as to the merits of the appellant's claim by this 
REMAND.  He is not required to undertake any additional 
action until he receives further notification from VA.  While 
this case is in REMAND status, however, the veteran is free 
to submit additional evidence and argument on the question at 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (1998).


